Citation Nr: 0928912	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  96-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), major depression and psychosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Appellant served on active duty for training from October 
1989 to March 1990.  She had further service in the Reserve.  

This case was remanded to the RO for additional evidentiary 
development in May 1999, September 2003 and September 2006.  

The Appellant was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in September 1998, but she 
failed to appear.  Her request for hearing is accordingly 
deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  

The Appellant testified at a hearing before the RO's Decision 
Review Officer (DRO) in December 2006 and October 1997.  

Following the last RO adjudication, the Appellant submitted 
additional evidence directly to the Board without a waiver of 
initial RO consideration and adjudication.  

A review of the file, however, shows that this evidence is 
duplicative of material previously reviewed by the RO in that 
it establishes the dates of her service and the locations of 
her trainings.  

Accordingly, a remand is not required and the Board can 
proceed with appellate review.  See Disabled Am. Veterans, 
327 F.3d at 1353-54.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Appellant is shown to have a diagnosis of PTSD linked 
to stressors that she as likely as not experienced during her 
period of active duty for training.  

3.  The currently demonstrated innocently acquired 
schizoaffective disorder is shown as likely as not to have 
had its clinical onset during the period of active duty for 
training service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Appellant, her 
psychiatric disability manifested by PTSD and  
schizoaffective disorder is due to disease or injury that was 
incurred in active duty for training.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for an innocently 
acquired psychiatric disorder has been accomplished.  


II.  Analysis

The Appellant is currently claiming that service connection 
for an innocently acquired psychiatric disorder is warranted.  

In light of the Court's recent holding in Clemons v. 
Shinseki, the Board notes that the record in the present case 
includes several psychiatric diagnoses including PTSD, 
schizoaffective disorder, major depression, and psychosis.  
Further, she has described her symptoms as panic attacks and 
a nervous disorder.  

Accordingly, the Board will consider the Veteran's claim to 
encompass all presently diagnosed psychiatric disorders.  23 
Vet. App. 1 (2009) (explaining that although a veteran may 
claim service connection for a specific disorder, any 
disorder reasonably encompassed by the claim must be 
considered.).  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for injury or disease 
incurred while on Active Duty for Training (ACDUTRA).  38 
U.S.C.A. § 101(24).  ACDUTRA is defined as full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22). 

Service connection may also be granted for injuries, but not 
disease, incurred while on Inactive Duty for Training 
(INACDUTRA), but not for disease.  38 U.S.C.A. § 101(24).  
INACDUTRA is defined as other than full-time training 
performed by Reserves.  38 U.S.C.A. § 101(23).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as a psychosis, when a chronic disease manifests itself 
in service, or where demonstrated to a compensable degree 
within the applicable presumptive period under 38 C.F.R. § 
3.307, and the Veteran currently has the same condition.  
38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In the present case, the record shows that the Appellant 
performed active duty for training (ACDUTRA) from October 10, 
1989 to March 9, 1990. 

In addition, the record shows that she underwent annual 
training at A.P. Hill, Fort Lee, Virginia, in July 1990.  

In particular, the service treatment record (STR) includes 
July 1990 clinical records from Fort Belvoir, Virginia, 
indicating that she arrived via ambulance from the 400th MP 
POW Camp.  The emergency department in-patient treatment 
notes show that the symptoms included coughing, nausea and 
dehydration since the prior day.  The assessment was that of 
headache, dizziness, and weakness secondary to dehydration.  

The progress notes further show that, during her stay, she 
complained of being tired of AT [annual training] and wanting 
to go home; she later commented that she liked her in-patient 
care and wanted to stay.  

Also, as the time for her discharge from in-patient care 
approached, the Appellant became increasingly agitated; she 
expressed being afraid of how she would be treated when she 
returned to her unit.  When someone from her unit arrived to 
pick her up, she refused to go with them; her mood was 
"quite anxious" and consisted of pressured speech and wide-
eyed stare.  

Accordingly, she was allowed to stay in in-patient care for 
one more day, based on a determination that sending her back 
to her unit might cause "acting out behavior."  

The next day, although she reported feeling no longer 
frightened about returning to her unit, the appellant also 
became angry and began crying; she commented without 
explanation that people should mind their own business and 
that she had no problem with her first sergeant.  Upon 
discharge, she was issued a sick slip requiring light duty - 
no strenuous work, no heavy lifting, and no prolonged 
standing for the remainder of AT.  

The record also includes a letter, dated October 8, 1990, 
from the Department of the Army Office of the Inspector 
General.  The letter indicates that, in response to the 
Inspector General Action Request concerning her sick call, 
the Inspector General (IG) found that the Appellant had 
previously been provided the results of a lab test taken 
during her annual training at A.P. Hill.  The letter 
indicated that the matter was closed.  

Following her active service, the record includes private 
(non-VA) treatment records, VA medical center (VAMC) 
treatment records, and VA examination reports, demonstrating 
that she underwent continuous psychiatric treatment.  

The post-service medical records first include an October 
1993 statement of treatment (for the New York State Office of 
Disability Determinations), which reported that she underwent 
treatment from September 1992 to September 1993 for diagnoses 
of major depression and rule out (r/o) PTSD.  

The medical history was further noted to include past 
physical abuse, and, upon mental status examination, 
flashbacks to her in-service training and previous physical 
assaults.  

Similarly, a private, March 1995 pre-screening note showed 
that the complaints included depression for the past 3 years 
starting during her service.  The diagnoses were those of 
major depression and dysthymia.  

The private psychiatric progress notes from March 1995 
through June 1995, indicate that the Appellant suffered from 
PTSD, with the major precipitant being domestic violence 
during a prior marriage.  A background narrative noted that 
she complained of feeling depressed since age 19, which, the 
Board notes, was prior to her enlistment.  

Then separate September 1995 and October 1995 private 
treatment reports show that she was diagnosed with dysthymic 
disorder, histrionic personality traits, and rule out PTSD.  
The October 1995 report, in particular, indicates that the 
Veteran's stressor was a history of domestic violence.  

In connection with her present claim, the Appellant underwent 
a VA psychiatric examination in November 1995.  The examiner 
did not indicate if she reviewed the claims file, but noted 
that the relevant medical history included basic training at 
Fort Jackson, South Carolina, followed by infantry training 
in Fort Lee, Virginia.  She later married, but obtained a 
divorce in 1992, due to domestic violence.  

According to the examiner, the Appellant began experiencing 
auditory hallucinations in 1992, and underwent in-patient 
psychiatric treatment due to suicidal ideation; she continued 
psychiatric treatment thereafter.  The only current complaint 
was anxiety, but she described having memory deficits over 
large portions of her life.  

The VA examiner diagnosed major depressive disorder with 
psychotic features, panic attacks, and rule out borderline 
personality disorder with prominent anxiety.  

The Appellant also underwent a VA general examination in 
November 1995.  The VA examiner specifically noted that the 
medical history included depression since service.  He found 
no neurological deficits, and his diagnosis was that of 
depression.  

Following the VA examinations, the record includes a private, 
January 1996 psychology progress note indicating that the 
Appellant first started hearing voices in 1993.  The auditory 
hallucinations stopped for a year, but had recently 
restarted.  

Then, in July 1996, the treating VA psychiatrist filled out a 
medical referral in which he noted that the diagnoses 
included rule out schizophrenia, PTSD, panic disorder and 
major depression.  An attached computed tomography (CT) scan 
provides an impression of mild cerebral atrophy.  

Also, in a July 1996 progress note, the same psychiatrist 
noted that the Appellant complained of first hearing auditory 
hallucinations during service.  He stated that the diagnosis 
was "still somewhat unresolved," but the presence of 
command auditory hallucinations increased the possibility of 
schizophrenia; untreated psychotic depression was also a 
possible diagnosis.  

Then, in February 1997, the VA psychiatrist provided an 
assessment of rule out schizophrenia, PTSD, rule out 
borderline personality disorder, and rule out schizotypal 
personality disorder.  He also noted that he discussed the 
case with another psychiatrist who felt that the diagnosis of 
schizophrenia was not appropriate; rather, the diagnosis 
should be borderline personality disorder.  

Finally, in May 1997, the VA psychiatrist administered a more 
extensive psychiatric evaluation.  He noted that the 
complaints included depression since age 19, but the symptoms 
worsened in the prior 3 years due to physical abuse during 
her previous marriage.  She also complained of hearing voices 
during basic training and panic attacks starting in 1993.  

Based on his evaluation, the psychiatrist provided diagnoses 
of rule out major depressive episodes (MDE), recurrent; rule 
out panic disorder with agoraphobia; rule out PTSD; 
borderline personality disorder; and rule out schizotypal 
personality disorder.  His assessment was that the Appellant 
had a history of depressed mood since age 19, with increased 
symptoms in the prior four years, further worsening in the 
previous six months; the symptoms had increased status post 
physical and emotional abuse during a prior marriage.  

Next, the record includes a July 1997 VAMC psychiatry 
evaluation noting that the PTSD symptoms were secondary to 
domestic violence.  She also had auditory hallucinations 
dating back to 1989.  The assessment indicates that the 
Appellant had a long-standing history of depressive symptoms 
with psychotic features, panic symptoms, and PTSD symptoms.  
Accordingly, the diagnoses were those of rule out Major 
Depressive Disorder, recurrent; rule out panic disorder with 
agoraphobia; and rule out PTSD.  

Similarly, separate February 1999 and September 1999 VAMC 
therapy notes indicate that the Veteran's psychiatric history 
dated back to 1989, when auditory hallucinations of a 
persecutory nature began.  The present diagnoses were those 
of chronic paranoid schizophrenia, history of depression and 
borderline features.  

More recently, in January 2005, the Appellant underwent a 
second VA psychiatric examination.  The examiner, a 
physician, commented that, although she arrived with her 
medical records, it was difficult to obtain a history because 
the Appellant complained of memory problems.  

Nonetheless, the examiner noted that the Appellant underwent 
basic training was at Ft. Jackson, South Carolina, then 
infantry training at Fort Lee, Virginia, where she reported 
that she inhaled gas causing a nervous disorder.  She was 
hospitalized for three days, and then was discharged.  

According to the VA examiner, the claims file indicated that 
she was sent to a medical station due to an anxiety attack.  
Plus, the record showed that her employer noted that she was 
not the same following the training.  

The examiner also noted that the history included physical 
and emotional abuse by during a prior marriage.  Further, the 
psychiatric history included depression and anxiety following 
her discharge.  Plus, in 1992, she began experiencing 
suicidal ideation and command auditory hallucinations.  
Accordingly, she underwent in-patient treatment for 2 days, 
and continued treatment thereafter, including further in-
patient treatment in 2002.  

The VA examiner also performed a mental status examination.  
Accordingly, she provided diagnoses of schizophrenia, 
undifferentiated type, and rule out personality disorder, 
NOS.  

In February 2006, the Appellant underwent a third VA 
psychiatry examination.  The examiner a psychiatrist, 
reviewed the claims file and the VAMC records.  He noted that 
the Appellant complained of harassment in basic training by 
her sergeant, who made verbal sexual comments and gave the 
Appellant unfair extra duties due to her age.  In addition, 
she underwent an exercise Virginia when she was placed in a 
medical tent, isolated and exposed to inhaled gas.  The 
Appellant also reported a history of post-service domestic 
violence.  

The VA examiner then performed a mental status examination.  
Accordingly, her diagnoses were: those of recurrent major 
depression with psychosis, remitted; PTSD from childhood and 
domestic violence trauma, controlled; panic disorder, 
controlled; history of alcohol abuse, remitted; tardive 
dyskinesia, E.P.S.; psychosis, NOS with cognitive 
deficiency/disorganized thought; and borderline personality 
disorder with dissociative and minipsychotic episodes, 
schizotypal traits.  

The VA examiner explained that the current PTSD, 
characterologic vulnerabilities, and concrete limited 
cognitive abilities were aggravated by her active service, 
including inhalation of gas during basic training (which was 
a trauma that as likely as not contributed to her panic 
attacks and depression), and the military sexual trauma (MST) 
by her drill sergeant.  She noted that it was impossible to 
know whether the Appellant would have developed the psychotic 
symptoms independently.  

The record next includes a November 2006 letter signed by the 
private treating psychiatrist and therapist.  The letter 
states that the Appellant carried diagnoses of chronic 
paranoid schizophrenia and major depression, recurrent, for 
which she had been under their psychiatric care, including 
outpatient supportive psychotherapy and medication 
management, since September 2000.  

They further wrote that the Appellant had a long history of 
psychiatric illness and hospitalization.  Her symptoms of 
depression and anxiety had worsened after her discharge from 
service in 1999; the Appellant reported traumatic experiences 
during service, which, they felt, might have exacerbated her 
symptoms.  

Finally, the Appellant underwent a fourth VA examination in 
November 2008.  The examiner, a clinical psychologist, 
reviewed the claims file.  He noted that the Appellant 
described having a drill sergeant who, during basic training, 
pushed her down and stepped on her back, which pushed her 
face into the mud.  More generally, the Appellant reported, 
the drill sergeant acted in an intimidating way towards her.  

The Appellant also described a separate training exercise in 
Virginia when she had to play the role of a prisoner.  During 
the exercise, her "captors" sprayed her face with a gas, 
and since she was not wearing a gasmask, she fainted.  She 
recalled waking up later in a medical tent.  The Appellant 
also described a history of physical abuse during a prior 
marriage.  

The current complaints included being unable to work due to a 
diagnosis of schizophrenia.  According to the VA examiner, 
the Appellant felt that she suffered from depression and 
anxiety, rather than schizophrenia.  

The VA examiner then noted that the Appellant had nightmares 
of having her drill sergeant step on her back and being 
sprayed in the face with gas.  He also performed a mental 
status examination, which revealed that the Appellant 
experienced auditory hallucinations leading to paranoid 
ideation.  

Accordingly, the examiner provided a diagnosis of 
schizoaffective disorder, which, he determined, was at least 
as likely as not related to the in-service stressors.  

In support of her present claim, the Appellant wrote in a 
November 1995 statement that she had not been well since her 
basic training.  During training in August 1990, she sought, 
but was denied, sick call for a psychological injury.  She 
referenced the Inspector General letter cited hereinabove in 
support of her assertion that this matter was not fully 
investigated after she filed a complaint.  Further, she 
explained, she currently suffered from anxiety attacks, plus 
loss of memory and concentration due to stress caused by her 
basic training.  

The Appellant also testified during her December 1996 and 
October 1997 DRO hearings that she fainted during training at 
A.P. Hill in Virginia due to the difficulty of maneuvers and 
being sprayed by gas.  She was hospitalized one week for 
this.  Following this training, she first sought treatment in 
1991, for panic attacks, anxiety, and fear.  She also 
indicated that she was terminated from her civilian job 
because she could not function properly following the 
training in Virginia.  

The lay evidence of record also includes a February 1997 
letter from the former employer, who wrote that the she 
worked for him prior to her training in Virginia.  When the 
Appellant came back, he explained, she was not the same 
person as before.  He described her as "ill," and indicated 
that she was nervous and cried at her desk.  Eventually, the 
employer wrote, they had to dismiss the Appellant due to this 
behavior.  

Finally, the record includes a February 1997 letter from the 
ex-husband.  He wrote that he was married to the Appellant 
when she attended training in Virginia.  He explained that 
she got sick due to nerve gas and was hospitalized.  
Thereafter, she did not behave like her normal self; she had 
several anxiety attacks and cried all the time.  


A.  PTSD

With regard to her claim of service connection for PTSD, the 
Board, based upon a careful review of the evidence, finds 
that service connection is warranted.  

First, the medical evidence establishes a diagnosis of PTSD 
linked to her claimed in-service stressors.  The February 
2006 VA examiner specifically determined that the claimed 
stressors at least as likely as not contributed to and 
aggravated her PTSD.  Accordingly, the first two elements of 
a service connection claim for PTSD are satisfied.  See 38 
C.F.R. § 3.304(f).  

The Board notes, however, that just because the medical 
professionals in this case accepted the descriptions of her 
claimed stressors as credible and diagnosed her as suffering 
from PTSD does not mean the Board is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Rather, the Appellant must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996) (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  

The evidence necessary to establish this element varies 
depending on whether the veteran "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  
In this case, the Appellant asserts that she developed PTSD 
as a result two in-service stressors.  

First, during her basic training in South Carolina, her drill 
sergeant continually harassed her.  In one claimed incident, 
he threw her to the ground and placed his feet on her back, 
which pushed her face into the mud.  

At another time, he threw the Appellant out of her room and 
put her in an unfamiliar room; she had to look for a bed in 
which to sleep.  More generally, the sergeant screamed at her 
and made her think he would hit her.  

Second, while undergoing annual training at A.P. Hill in 
Virginia, she was sprayed in the face with a gas, which 
caused her to faint.  She spent the next week in a hospital 
recovering.  
Since the Appellant has not asserted, and the evidence does 
not show, that she served in combat, the Board finds that her 
claimed stressors cannot be related to combat with the enemy.  

When a claimed stressor is not related to combat, such as in 
this case, a veteran's lay statements alone are not 
sufficient to establish the occurrence of the alleged 
stressor.  Moreau, 9 Vet. App. at 395-396; Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Indeed, the Board is not required to accept a veteran's 
uncorroborated account of her active service experiences.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Rather, the record must contain service records or other 
corroborative evidence substantiating the testimony or 
statements as to the occurrence of the claimed stressors.  
See West, 7 Vet. App. at 76; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

When the claimed PTSD stressor is a physical or sexual 
assault in service, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  

Examples of such evidence include, but are not limited to 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and, statements from family members, roommates, 
fellow service members or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following a claimed assault is 
one type of evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; and, unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

Finally, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may also 
include a medical opinion, based on review of the evidence, 
that the personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(emphasis added).  

Here, the objective evidence of record supports a finding 
that the Appellant did, in fact, experience a stressful event 
during a period of active duty for training.  

First, and most importantly, the STR, as cited, establishes 
that she  underwent in-patient treatment in July 1990.  The 
in-patient treatment notes specifically state that she was 
admitted via ambulance from an MP POW camp, which is 
consistent with her report of being sprayed in the face with 
gas during POW training.  

Furthermore, during her stay, she commented without 
explanation that she had no problem with her first sergeant, 
which supports her assertions that she was harassed by a 
drill sergeant.  

Finally, when someone from her unit arrived to pick her up, 
she refused to go and appeared so anxious that her physician 
approved an additional day of in-patient care.  

In an attempt to verify the claimed stressors, the RO 
submitted a request for further investigation.  Accordingly, 
the record includes a PTSD Stressor Corroboration Research 
report from October 2008, indicating that the STR confirmed 
that she was hospitalized for gas inhalation in 1990 at Fort 
Lee, Virginia, with the 140th FSC.  

In addition to the objective evidence, the lay statements of 
record consisting of letters from the Veteran's former 
employer and her ex-husband, as noted, establish that the 
Appellant behaved differently following her training in 
Virginia.  

They emphasized that she became nervous, had anxiety attacks, 
and cried all the time.  These lay statements are competent 
evidence of a behavior change following the annual training 
in July 1990, and they serve to corroborate her claimed 
stressors.  See 38 C.F.R. § 3.304(f)(3).  

Although the evidence does not specifically establish that 
the Appellant was harassed by a training instructor or that 
she inhaled gas during training, corroboration of every 
detail of a claimed stressor is not required; rather, a 
veteran need only submit independent evidence of a stressful 
event that is sufficient to imply his or her personal 
exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), 
citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Accordingly, the Board finds that the weight of the evidence 
corroborates the claimed stressors.  

Since the probative medical evidence of record establishes a 
diagnosis of PTSD as a result of a verified in-service 
stressor, service connection for PTSD is warranted.  


B.  A Psychiatric Disorder Other Than PTSD

The Board also finds that service connection for a 
psychiatric disorder other than PTSD is warranted.  

The Board initially notes that to the extent the Appellant is 
diagnosed with a personality disorder, including borderline 
personality disorder, personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, service 
connection for a personality is denied by operation of law.  

Without regard to the diagnosed personality disorder, the 
medical evidence establishes that the Appellant is currently 
diagnosed with schizoaffective disorder, recurrent major 
depression with psychosis, panic disorder, and psychosis, 
NOS.  She first sought treatment in 1992, which, the Board 
notes, was approximately two and one half years following her 
discharge.  

Although a psychiatric disorder was not diagnosed during 
active service, the medical evidence establishes that the 
disability was, in fact, "incurred" during service.  See 
Velez v. West, 11 Vet. App. 148, 152 (1998).  

In particular, the February 2006 and November 2008 VA 
examiners specifically stated that the psychiatric disability 
was least as likely as not related to (aggravated by) her 
service.  The private, treating psychiatrist and therapist 
reported the same conclusion in their November 2006 letter.  

These uncontroverted medical opinions are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

Furthermore, the short period of time between her discharge 
and the medical documentation of her disability supports her 
claim.  See, e.g.,  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (explaining that a lack of medical 
complaints for a long period of time following discharge is 
evidence weighing against a claim); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

Finally, the lay assertions of continuous symptomatology 
since her discharge, to this extent, constitute competent 
evidence in support of her claim.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report on 
that of which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson is competent 
to report on a veteran's observable symptomatology, but is 
not competent to offer opinions on medical diagnosis or 
causation); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In conclusion, the Board notes that, when there is a 
proximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990)).  

In this case, the evidence being in relative equipoise, the 
benefit-of-the-doubt rule applies. Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Accordingly, service connection for the currently 
demonstrated schizoaffective disorder is warranted.  


ORDER

Service connection for innocently acquired psychiatric 
disability diagnosed as PTSD and schizoaffective disorder is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


